Cole, J.
— I concur fully in the conclusion reached by the foregoing opinion. I ground my determination chief*571ly upon this: Our constitution has clothed the legislature with the power, and has expressly devolved upon it the duly, of “ providing for the education of all the youths of the State through a system of common schools.” Art. 9, § 12. It is expressly given “ full power and authority to legislate and make all needful rules and regulations in relation to common schools.” Art. 9, § 8. And, as if to indicate the propriety of forfeiting rights, the constitution declares that “any district failing for two consecutive years to organize and keep up a school may be deprived of their portion of the school fund.” The legislature being thus invested with full power to make all needful rules and regulations, which by legislative enactments has been given to the district boards, it would at least require proof of gross abuse of that legislative discretion to justify a court in declaring a rule unconstitutional, and hence illegal. No such abuse is shown in this case. It being thus within the power of the board of directors, they are responsible for its exercise, and courts cannot properly either restrain or annul their action.